





Exhibit 10.14




 
CONSULTANT AGREEMENT


 
This agreement is effective February 26, 2008 and is between Richard Gaston
Associates LLC (hereinafter referred to as "Consultant") and Cardima, Inc., a
Delaware Corporation located in Fremont, California (hereinafter referred to as
"Cardima").
 
Whereas Cardima desires to have Consultant act as general consultant to provide
services to Cardima,  and Consultant desires to act as such a Consultant to
Cardima, Consultant and Cardima agree as follows:
 
1.             SERVICES
 
Consultant shall provide services as an Advisor to Sales and Marketing to
Cardima.
 
Consultant will perform services as directed by the CEO and Chairman of the
Board of Directors. The scope and duration of the engagement may be changed or
extended by mutual agreement of Cardima and Consultant.
 
2.             TERM
 
The term of this agreement shall be for one year, commencing on the effective
date. Extensions shall be permitted upon written mutual consent. This agreement
may be terminated by either party at any time during the consulting relationship
with or without cause and with or without explanation.
 
3.             COMPENSATION
 
Cardima shall pay consultant at the rate of US$8,000 per month for services.
 
Out-of-pocket expenses including local travel and phone calls shall be paid by
Consultant. Cardima shall reimburse Consultant for any pre-approved out-of-area
travel. Once approved, consultant is responsible for making his or her own
arrangements using the most economical route, traveling coach class. Consultant
will bill Cardima on his or her regular invoice, payable as indicated above.
 
4.             TAXES
 
Consultant acknowledges and agrees that it shall be Consultant's sole obligation
to report as self employment income all compensation for services received by
Consultant from Cardima. Consultant agrees to indemnify Cardima and hold Cardima
harmless to the extent of any obligations imposed by law on Cardima to pay any
withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with any payments made to consultant by Cardima for
Consultant's services.


 
5.             CONFIDENTIAL INFORMATION
 
Consultant's rendering of services to Cardima creates a relationship of trust
and confidence between Cardima and Consultant. During and after Consultant's
rendering of services to Cardima, Consultant will not use or disclose or allow
anyone else to use or disclose any confidential information or knowledge
relating to Cardima, its employees, products, suppliers or customers, except as
may be necessary in the performance of Consultant's work for Cardima or as may
be authorized in advance by appropriate officials of Cardima.
 
Consultant will not disclose directly or indirectly to any third party or
parties any information or knowledge Consultant may acquire with respect to
innovations, business strategies, financial information, employee lists,
customer lists, inventories, designs, methods, systems, improvements, trade
secrets, or other private or confidential matters of Cardima without Cardima's
prior written consent.


 
Richard Gaston Associates LLC
 
December 5,
2007                                                                                                                                
 
Page 1

--------------------------------------------------------------------------------

 








 
6.             Ownership of Inventions:
 
All inventions, discoveries, and improvements, related to Cardima Confidential
Information conceived or reduced or practice or otherwise developed by Recipient
or Recipient's employees during the course of work under this Agreement
(hereinafter DEVELOPMENTS), shall be the sole and exclusive property of Cardima.
Recipient and Recipient's employees hereby agree to assign to Cardima or its
designee, without further consideration, Recipient's and Recipient's employees'
entire  right, title, and interest in and to DEVELOPMENTS. Recipient and
Recipient's employees shall disclose promptly and in writing to Cardima all
DEVELOPMENTS made by Recipient or Recipient's employees. Recipient and
Recipient's employees shall assist Cardima (at Cardima's expense) to obtain and
enforce any and all proprietary rights relating to DEVELOPMENTS, including
patents, trademarks, copyrights and mask work rights.
 
The foregoing obligations relating to DEVELOPMENTS shall survive expiration or
termination of this Agreement for any reason.
 
7.             CONFLICT OF INTEREST
 
Consultant represents that Consultant has no other agreements or commitments
which would hinder Consultant's performance of obligations under this Agreement,
and that Consultant will not enter into any such agreements.
 
8.             RETURN OF COMPANY MATERIALS
 
Upon termination of Consultant's services to Cardima, Consultant will promptly
return to Cardima, and will not take with Consultant or use, all items of any
nature that belong to Cardima.


 
9.             STATUS AS CONSULTANT
 
Consultant understands and agrees that Consultant is an independent contractor
and that Consultant is not an agent or employee of Cardima and has no authority
to bind Cardima by contract or otherwise.


 
10.           ASSIGNMENT
 
Consultant agrees that Consultant may not assign this agreement or delegate
duties herein without Cardima's prior written consent.


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement this 6th day
of December, 2007.


 
Consultant:                                                                           Company:
CARDIMA, Inc.










 
By: Richard Gaston






 
CEO, COO or CFO






















 
Richard Gaston Associates LLC
 
December 5,
2007                                                                                                                                     Page
2

